But the CouRT instructed the jury that the deed of the 18th of October, if not otherwise fraudulent, protected the goods purchased, since the date of the last deed, out of the profits or proceeds of the goods which had been acquired between the dates of the two deeds; but not such as may have been purchased since the date of the last deed, out of the proceeds or profits of the goods conveyed by the first deed, and sold since the date of the last deed. See the case of Wagner v. Watts, at June term, 1819, in this Court, (2 Cranch C. C. 169.)
Verdict for the defendant.